Title: To George Washington from Lieutenant Colonel Udny Hay, 6 July 1780
From: Hay, Udny
To: Washington, George


					
						
							Sir
							Fish Kill [N.Y.] 6th July 1780
						
						By a letter of your Excellency’s to Mr Dobbs I found you was anxious to know the depth of water from New York up to the Fort, I therefore examined Mr Marling who lives near this and is esteemd one of the best river Pilots within the State, he stands ready to enter into service as soon as your Excellency may desire it—His account of the river is that from New York to Verplanks point there is from five to six fathems the channell chiefly on the east side the Shoals on the west side, the width of the Channell generally near three quarters of a mile, the shoalest place in the river about two Miles below Tarry town; from Verplanks Point till you are through the highlands not less than six or seven fathem the bottom good muddy anchering ground all the way. I have the honour to be with the greatest respect Your Excellencys most obedient & very humble Sert
						
							Udny Hay
						
					
					
						Mr Marling was not examind by myself but by a Gentleman who is a Seaman and on whom I can depend.
					
				